      6:20-cv-02289-BHH        Date Filed 10/27/20     Entry Number 19       Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Difankh Asar,                          )               Civil Action No. 6:20-2289-BHH
                            Petitioner, )
                                        )
                  v.                    )
                                        )                            ORDER
 Nanette Barnes,                        )
                                        )
                          Respondent. )
  __________________________________ )

       Difankh Asar (“Petitioner”) filed a pro se petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241. (ECF No. 1.) In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to a United States Magistrate Judge

for initial review.

       On August 20, 2020, the Magistrate Judge filed a Report and Recommendation

(“Report”) outlining the issues and recommending that the Court dismiss the § 2241 petition

without requiring Respondent to file a return. (ECF No. 13.) Attached to the Report was a

notice advising Petitioner of the right to file written objections to the Report within fourteen

days of being served with a copy. (Id. at 12.) Petitioner filed a motion for extension of time

to file objections (ECF No. 16) and, in a Text Order, the time to file objections was

extended to October 19, 2020 (ECF No. 17). To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole
      6:20-cv-02289-BHH        Date Filed 10/27/20        Entry Number 19      Page 2 of 2




or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation’” (quoting Fed. R. Civ. P. 72 advisory committee’s note)).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court agrees that the § 2241 petition should be dismissed because

Petitioner has two pending § 2255 motions that raise substantially the same issues and

because he has failed to satisfy the elements of the test to invoke the § 2255 savings

clause under United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). Accordingly, the

Court adopts and incorporates the Magistrate Judge’s Report (ECF No. 13) and dismisses

this action without prejudice and without requiring Respondent to file a return.

       IT IS SO ORDERED.

                                                       /s/Bruce H. Hendricks
                                                       United States District Judge

October 27, 2020
Greenville, South Carolina

                                              ******

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.

                                                2
